Citation Nr: 1032025	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative disc disease of the 
lumbar spine with facet arthropathy prior to January 26, 2009, in 
excess of 20 percent therefrom.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right trochanteric bursitis and 
osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	Michael A. Elliott, Esq.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted the above claims.

In February 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).

In a letter dated March 2009, the Veteran's representative 
asserted that a claim for an increased rating for the right tibia 
was pending on appeal.  The record shows that the February 2005 
rating decision on appeal included adjudication of the issue of a 
higher evaluation for traumatic arthritis of the right proximal 
tibia; however, the Veteran did not did not perfect an appeal for 
this issue and it is not currently before the Board at this time.

Therefore, the issue of an increased rating for traumatic 
arthritis status-post gunshot wound to the right proximal 
tibia has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 26, 2009, even when considering additional 
limitation of function due to pain and weakness, the Veteran's 
low back disability did not result in forward flexion of the 
thoracolumbar spine of 60 degrees or less; a combined range of 
motion of the thoracolumbar spine of 120 degrees or less; muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The Veteran's degenerative disc disease did 
not produce incapacitating episodes as defined by the regulation. 

2.  From January 26, 2009, the Veteran's thoracolumbar back 
disability has been manifested by forward flexion of 30 degrees 
with pain on use.

3.  The Veteran's right hip disability is manifested by painful 
motion with range of motion, at worst, of 100 degrees of flexion, 
5 degrees extension, 45 degrees abduction, 25 degrees adduction, 
40 degrees internal rotation, and 60 degrees external rotation.


CONCLUSIONS OF LAW

1.  Prior to January 26, 2009, an initial rating in excess of 10 
percent for service-connected lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242 (2009).

2.  From January 26, 2009, the criteria for a 40 percent 
disability rating on a schedular basis, but not more, for 
service-connected lumbar spine disability have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 
(2009).

3.  The criteria for an initial evaluation greater than 10 
percent for right trochanteric bursitis and osteoarthritis of the 
right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5019 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Under 
38 C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

A.  Degenerative disc disease of the lumbosacral spine

In the rating decision on appeal, the RO granted service 
connection for degenerative disc disease of the lumbosacral spine 
with facet arthropathy and assigned a disability rating of 10 
percent, effective June 28, 2004.  In February 2009, the RO 
granted an increased rating of 20 percent, effective January 26, 
2009.  The Veteran's spine disability has been rated under 
Diagnostic Code 5242, pertaining to degenerative arthritis of the 
spine.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome based on Incapacitating 
Episodes).  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire 
thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical 
spine........................................................
.....30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.............60

With incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 
months.....................................
.....................40

With incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months.....................................
.....................20

With incapacitating episodes having a total 
duration of at least one week but less than 
two weeks during the past 12 
months.....................................
.....................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Prior to January 26, 2009

The Veteran's claim for service connection was received in June 
2004.  For the portion of the rating period prior to January 26, 
2009, a 10 percent evaluation is in effect. 

In order to meet the criteria for a higher, 20 percent rating 
under the general formula for the lumbar spine, the evidence must 
show, or more nearly reflect, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The evidence here does not show that the Veteran's spine has 
limited motion, muscle spasms or guarding severe enough to 
warrant a higher rating prior to January 26, 2009.  During an 
October 2004 VA examination, the Veteran stated that he had 
recurrent flare-ups occurring with various physical activities.  
Flare-ups resolved within one hour of discontinuation of the 
activity.  He denied having any lower extremity radicular 
symptoms or exacerbation of pain by coughing or sneezing.  He 
also denied any bowel or bladder changes associated specifically 
with his lower back complaint.  The Veteran did not miss any days 
of work due to his back condition.  The Veteran's range of motion 
for the lumbar spine was 100 degrees forward flexion, 25 degrees 
extension, 30 degrees bilateral lateral flexion, and 30 degrees 
bilateral rotation.  The Veteran had pain at all extremes of 
motion.  Examination also showed that heel-toe walking was intact 
and straight leg raise, Goldthwaite, Patrick, pelvic rock, 
Hoover, and Lasegue's tests were all negative.  Motor strength to 
the lower extremities was 5 out of 5 throughout, deep tendon 
reflexes were 2+ and symmetrical for the lower extremities, and 
distal sensation was intact to light touch.  X-rays dated August 
2004 revealed multiple levels of degenerative changes including 
anterior endplate spurs, facet arthropathy, and decreases in 
intervertebral disc spaces.  The Veteran was diagnosed as having 
degenerative disc disease of the lumbosacral spine with facet 
arthropathy, but without objective clinical evidence of lower 
extremity radiculopathy or spasm.  The examiner commented that 
Deluca criteria was considered and no objective clinical evidence 
that function was additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance was found.  

VA treatment records show complaints of back pain.  A July 2006 
magnetic resonance imaging (MRI) revealed minimal posterior 
central epidural scarring without entrapment of the nerve roots.  
There was also small right and left posterolateral spondylotic 
disc protrusions with minimal encroachment upon respective neural 
foramina at L3-L4, L4-L5, and L5-S1.  At L4-L5 there was 
associated hypertrophy of the posterior ligament flava and 
synovial of the respective articular facets with minimal to mild 
degree of central spinal canal stenosis.  An August 2006 
electromyograph (EMG) consult yielded an electrodiagnostic 
impression of no evidence of peripheral neuropathy or right 
lumbosacral radiculopathy.  

VA treatment in July 2008 show that the Veteran had low back and 
hip pain, but was able to function with naprosyn and hydrocodone.  
Physical examination revealed pain on palpation in the right S1 
joint and while twisting and leaning to either side.  Straight 
leg raise was negative.  During treatment in September 2008, the 
Veteran complained that his back pain was getting sharper, which 
was related to working, lifting, and bending.  His pain did not 
seem to radiate from the back to the right hip.  Physical 
examination revealed pain to all movement of the lumbar spine and 
pain to palpation over the S1 joints.  Straight leg raise was 
normal bilaterally.

The Board finds that a higher rating is not warranted prior to 
January 2009.  The evidence as a whole shows that the Veteran had 
nearly normal range of motion of the thoracolumbar spine and 
there was no evidence of muscle spasm or guarding resulting in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

In reaching the above conclusions, the Board recognizes the 
application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  In 
this regard, the Board acknowledges his complaints of low back 
pain, as demonstrated in the record.  However, higher 
compensation is not warranted here based on DeLuca 
considerations.  Despite the complaints raised in the record, the 
objective evidence of record does not show that the Veteran's 
limitation of motion of the lumbar spine resulting from pain or 
functional loss is of such severity as to warrant a higher 
rating, because the pain and functional loss do not result in or 
approximate 60 degrees forward flexion or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees.  
In fact, during the October 2004 VA examination, the examiner 
commented that Deluca criteria was considered and there was no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack of 
endurance.  

The criteria for Diagnostic Codes 5235 to 5243 also require 
evaluating associated neurologic abnormalities separately.  
During the time period proceeding January 2009, the Veteran did 
not complain of having radiating pain from his spine.  
Furthermore, neurological tests have been consistently normal.  
See October 2004 VA examination, and VA treatment records, 
including July 2006 MRI and the August 2008 EMG consult.  In the 
absence of objective medical evidence of neurological 
abnormalities, separate ratings are not warranted for additional 
neurological abnormalities.

Finally, the rating criteria for the lumbar spine also provide 
for rating intervertebral disc syndrome based on incapacitating 
episodes.  Although the Veteran has been diagnosed as having 
degenerative disc disease, there is no evidence of incapacitating 
episodes as defined by the regulation.  

Based on the foregoing and consideration of the Veteran's lay 
statements as to the frequency and severity of his symptoms, the 
Board finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's lumbar spine 
disability for the time period prior to January 26, 2009.  38 
U.S.C.A. § 5107(b).

From January 26, 2009, forward

Effective January 26, 2009, the Veteran's back disability has 
been evaluated as 20 percent disabling.  In order to meet the 
criteria for a higher, 40 percent, rating under the general 
formula, the evidence must show, or more nearly reflect, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  Following a careful 
review of the record, the Board finds that the evidence more 
nearly approximates a rating of 40 percent for the Veteran's 
spine disability from January 2009, forward.  

During the January 2009 VA examination, the Veteran's range of 
motion for the thoracolumbar spine was 60 degrees forward 
flexion, with pain beginning at 30 degrees; 15 degrees extension, 
with pain beginning at 5 degrees; 10 degrees right and left 
lateral flexion, with pain beginning at 0 degrees; and 10 degrees 
right and left lateral rotation, with pain beginning at 5 
degrees.  The examiner noted that the Veteran was currently 
employed full-time as a welder and over the past 12 months had 
missed two weeks of work because of back pain.  

Although the Veteran's forward flexion was reported as 60 
degrees, testing showed that painful motion began at 30 degrees.  
Therefore, the Veteran's flexion was essentially 30 degrees.  
Based on the painful motion objectively observed on testing and 
resolving all doubt in the Veteran's favor, the level of 
impairment in the Veteran's lumbar spine disability more closely 
approximate the criteria for a 40 percent rating under Diagnostic 
Codes 5003-5242.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-205.

Noting that the Veteran approximates, but does not fully meet, 
the criteria for a 40 percent rating, the Board also points out 
that the criteria for a rating higher than 40 percent are neither 
approximated nor met.  The Veteran does not have unfavorable 
ankylosis of the entire thoracolumbar spine.  Therefore, higher 
compensation based on limitation of motion is not warranted from 
January 2009, forward.

The criteria for Diagnostic Codes 5235 to 5243 also require 
evaluating associated neurologic abnormalities separately.  
During the January 2009 VA examination, the Veteran complained of 
pain radiating into his right calf.  The Veteran was found to 
have positive Lasegue's sight on the right side.  

Despite the neurologic manifestations noted above, assignment of 
a separate rating is not warranted here.  Indeed, during the 
January 2009 VA neurological examination, motor, sensory, and 
reflex examinations yielded normal results.  Therefore, in the 
absence of objective medical evidence of neurological 
abnormalities attributed to the Veteran's service-connected 
lumbar spine disability, separate ratings are not warranted for 
additional neurological abnormalities.

Finally, the rating criteria for the lumbar spine also provide 
for rating intervertebral disc syndrome based on incapacitating 
episodes.  Although the Veteran has been diagnosed as having 
degenerative disc disease, there is no evidence of incapacitating 
episodes as defined by the regulation.  

In sum, the Board finds that based on the evidence of record and 
the benefit-of-the doubt doctrine, the Veteran's disability 
picture approximates the criteria required for a 40 percent 
rating, and no higher, for degenerative disc of the lumbar spine 
with facet arthropathy from January 2009, forward.  38 U.S.C.A. § 
5107(b).


B.  Right hip

In the rating decision on appeal, the Veteran was granted service 
connection for recurrent chronic right trochanteric bursitis and 
osteoarthritis of the right hip and was assigned a disability 
rating of 10 percent, effective June 28, 2004.  The Veteran's 
right hip disability has been rated under Diagnostic Code 5019, 
pertaining to bursitis.

Pursuant to Diagnostic Code 5019, bursitis is evaluated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  To that end, Diagnostic Code 
5252 provides for 10, 20, 30, and 40 percent evaluations when hip 
flexion is limited to 45, 30, 20, and 10 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Similarly, Diagnostic 
Code 5251 provides for a single 10 percent evaluation when hip 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Normal hip flexion is to 125 degrees; normal hip 
abduction is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The probative and persuasive evidence of record does not support 
an initial evaluation greater than 10 percent for right hip 
bursitis under Diagnostic Code 5251 or 5252.  During the October 
2004 VA examination, range of motion of the right hip was normal 
with 30 degrees extension, 120 degrees flexion, 45 degrees 
abduction, 25 degrees adduction, 40 degrees internal rotation, 
and 60 degrees external rotation.  During the January 2009 VA 
examination, range of motion of the right hip was 100 degrees of 
flexion, 5 degrees extension, 45 degrees abduction, 40 degrees 
adduction, 45 degrees internal rotation, and 60 degrees external 
rotation.  Accordingly, an initial evaluation greater than 10 
percent under Diagnostic Codes 5251 and 5252 is not warranted.

Other potentially applicable diagnostic codes pertaining to the 
hip have been considered.  See Schafrath, 1 Vet. App. at 595.  
However, as shown above, abduction of the thigh is not shown to 
be limited to 10 degrees.  In addition, the January 2009 VA 
examination report specifically stated that the Veteran could 
cross his legs and he was able to reach his toe our greater than 
15 degrees with the right leg.  There is no evidence of hip 
ankylosis, other impairment of the thigh, or flail hip joint.  
Therefore, Diagnostic Codes 5250, 5253, and 5255 are not for 
application.  38 C.F.R. § 4.71a.  

The evidence of record also does not reflect that the Veteran's 
right hip bursitis results in a level of functional loss meriting 
an initial evaluation greater than 10 percent.  See DeLuca, 8 
Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The October 2004 VA 
examiner stated that in considering Deluca criteria, no objective 
clinical evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance was 
found.  Furthermore, during the January 2009 VA examination, 
there was no additional limitation of motion on repetitive use, 
even when considering pain.  The evidence of record does not show 
that the Veteran's range of motion of the right hip is affected 
by pain or functional loss.  Therefore, an initial evaluation 
greater than 10 percent is not warranted based on the criteria in 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran's disability picture most nearly 
approximates the criteria required for the currently assigned 10 
percent rating, and that an increased rating is therefore not 
warranted.  38 U.S.C.A. § 5107(b).

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1) if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The January 2009 VA examination 
report stated that the Veteran's right hip and spine disabilities 
had significant effects on the Veteran's occupation.  The Veteran 
reported that he was employed, though his service-connected 
disabilities limited his performance.  Nevertheless, Board must 
adjudicate the issue of whether referral for an extraschedular 
rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected low back 
and right hip disabilities.  The competent medical evidence of 
record shows that his back condition is primarily manifested by 
pain, tenderness and limitation of motion and his right hip 
condition is manifested by pain.  Many of the applicable 
diagnostic codes used to rate the Veteran's disabilities provide 
for ratings based on limitation of motion.  He does not have any 
neurological impairment related to the back.  The effects of pain 
and functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claims were awarded with an 
initial effective date of June 28, 2004, the date of his claim, 
and initial ratings were assigned for each disability.  He was 
provided notice how to appeal that decision, and he did so.  He 
was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the date of the claims as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and private counsel throughout 
the adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  The Board notes that the Veteran 
stated during VA treatment in July 2008 that he was trying to get 
Social Security benefits.  At the time of the January 2009 VA 
examination, the Veteran was still working and there was no 
mention of Social Security benefits.  As such, it does not appear 
that there are any Social Security Administration records 
relevant to the current claims.  Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010).  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.


ORDER

Prior to January 26, 2009, entitlement to an initial disability 
rating in excess of 10 percent for service-connected degenerative 
disc disease of the lumbar spine with facet arthropathy is 
denied.

From January 26, 2009, forward, entitlement to an evaluation of 
40 percent, on a schedular basis, but no higher, for service-
connected degenerative disc disease of the lumbar spine with 
facet arthropathy is granted subject to the regulations for 
payment of monetary benefits.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right trochanteric bursitis and 
osteoarthritis of the right hip is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


